El Juez Asociado Se. Figueras,
emitió la opinión del tribunal.
Esta cansa se originó en la corte municipal de San Germán y pasó á la Corte de Distrito de Mayagüez, en virtud de re-curso de apelación que interpuso el acusado Arturo Justi-niano. Celebrado ante esta última.corte un nuevo juicio, se le condenó en 14 de marzo de 1907, por un delito contra el derecho electoral, á la pena de un mes de cárcel y las costas.
También contra esta sentencia se interpuso recurso de ape-lación. Pero no se ha representado, aquí pliego de excepcio-nes, ni exposición del caso, ni siquiera alegato escrito.
La sentencia se ajusta al artículo 322 del Código de Enjui-ciamiento Criminal, y del récord no aparece que se haya come-tido ningún error fundamental.
Por cuya razón el fallo apelado, debe confirmarse, con las costas del recurso á cargo del apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.